              Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 1 of 15


     Annick M. Persinger (SBN 272996)                     Andrew J. Shamis *
 1   TYCKO & ZAVAREEI LLP                                 SHAMIS & GENTILE, P.A.
 2   1970 Broadway, Suite 1070                            14 NE 1st Avenue, Suite 1205
     Oakland, CA 94612                                    Miami, FL 33132
 3   510.254.6808 (p)                                     305-479-2299 (p)
     202.973.0950 (f)                                     ashamis@shamisgentile.com
 4   apersinger@tzlegal.com
                                                          Scott Edelsberg *
 5   Hassan A. Zavareei * (SBN 181547)                    EDELSBERG LAW, PA
     Andrea Gold *                                        1949 Biscayne Blvd #607
 6
     TYCKO & ZAVAREEI LLP                                 Aventura, FL 33180
 7   1828 L Street NW, Suite 1000                         305-975-3320 (p)
     Washington, D.C. 20036                               scott@edelsberglaw.com
 8   202-973-0900 (p)
     202-973-0950 (f)                                     Counsel for Plaintiff
 9   hzavareei@tzlegal.com
     agold@tzlegal.com                                    *to be admitted Pro Hac Vice
10

11

12

13                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
14
         HOWARD HOFFMAN, individually and on
15
         behalf of all others similarly situated,       Case No:
16
                 Plaintiff,                             CLASS ACTION COMPLAINT
17
         v.                                             JURY TRIAL DEMANDED
18
         JELLY BELLY CANDY COMPANY, INC.,
19
                 Defendant.
20

21

22

23

24

25

26

27

                                         CLASS ACTION COMPLAINT

                                                    1
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 2 of 15



 1                                             CLASS ACTION COMPLAINT

 2           1.      Plaintiff, Howard Hoffman, brings this action against Defendant, Jelly Belly Candy

 3   Company, Inc., to secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47

 4   U.S.C. § 227.

 5                                              NATURE OF THE ACTION

 6           2.      This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

 7   U.S.C. § 227 et seq., (the “TCPA”), arising from Defendant’s knowing and willful violations.

 8           3.      To gain an advantage over its competitors and increase its revenue, Defendant engages in
 9   unsolicited telemarketing, with little to no regard for consumers’ privacy rights.
10           4.      This case arises from Defendant’s transmission of prerecorded messages to the cellular
11   telephones of Plaintiff and other similarly situated consumers, promoting Defendant’s services and goods.
12           5.      Defendant manufactures Jelly Belly jellybeans and other candy. To promote its services,
13   Defendant engages in unsolicited marketing, harming thousands of consumers in the process.
14           6.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,
15   which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life of
16   thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members of the
17   class, and any other available legal or equitable remedies.
18                                             JURISDICTION AND VENUE

19           7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

20   statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

21   which will result in at least one class member belonging to a different state than that of Defendant. Plaintiff

22   seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call, in violation of the

23   TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or more,

24   exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the Class

25   Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA jurisdiction

26   are present.

27

                                               CLASS ACTION COMPLAINT

                                                             2
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 3 of 15



 1           8.      Venue is proper in the United States District Court for the Eastern District of California

 2   pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district in

 3   which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets its

 4   services within this district thereby establishing sufficient contacts to subject it to personal jurisdiction.

 5   Upon information and belief, Defendant has sent the same text messages complained of by Plaintiff to

 6   other individuals within this judicial district, such that some of Defendant’s acts in making such calls have

 7   occurred within this district, subjecting Defendant to jurisdiction in this district.

 8                                                           PARTIES
 9           9.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of Orange
10   County, Florida.
11           10.     Defendant is a California corporation whose principal office is located at 1 Jelly Belly Lane,
12   Fairfield, CA 94533. Defendant directs, markets, and provides its business activities throughout the State of
13   California.
14                                                          THE TCPA
15           11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using an
16   automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §
17   227(b)(1)(A).
18           12.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment that

19   has the capacity - (A) to store or produce telephone numbers to be called, using a random or sequential

20   number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

21           13.     The TCPA exists to prevent communications like the ones described within this Complaint.

22   “Voluminous consumer complaints about abuses of telephone technology—for example, computerized calls

23   dispatched to private homes—prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132

24   S. Ct. 740, 744 (2012).

25           14.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

26   number assigned to a cellular telephone service using an automatic dialing system or prerecorded voice.”

27

                                               CLASS ACTION COMPLAINT

                                                              3
              Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 4 of 15



 1   Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d, 755 F.3d 1265 (11th Cir.

 2   2014).

 3            15.    The Federal Communications Commission (“FCC”) is empowered to issue rules and

 4   regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA are

 5   prohibited because, as Congress found, automated or prerecorded telephone calls are a greater nuisance and

 6   invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient. The FCC also

 7   recognized that wireless customers are charged for incoming calls whether they pay in advance or after the

 8   minutes are used. Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket
 9   No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
10            16.    In 2012, the FCC issued an order tightening the restrictions for automated telemarketing
11   calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules &
12   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)
13   (emphasis supplied).
14            17.    To obtain express written consent for telemarketing calls, a defendant must establish that it
15   secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous disclosure’ of the
16   consequences of providing the requested consent….and having received this information, agrees
17   unambiguously to receive such calls at a telephone number the [plaintiff] designates.” In re Rules &
18   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33,

19   1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

20            18.    The TCPA regulations promulgated by the FCC define “telemarketing” as “the initiation of

21   a telephone call or message for the purpose of encouraging the purchase or rental of, or investment in,

22   property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a communication

23   constitutes telemarketing, a court must evaluate the ultimate purpose of the communication. See Golan v.

24   Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

25            19.    “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a good,

26   product, or service’ where the implication of an improper purpose is ‘clear from the context.’” Id. (citing

27   Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

                                               CLASS ACTION COMPLAINT

                                                              4
              Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 5 of 15



 1           20.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 2   transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at 820

 3   (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations Implementing the

 4   Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).

 5           21.     The FCC has explained that calls motivated in part by the intent to sell property, goods, or

 6   services are considered telemarketing under the TCPA. See In re Rules and Regulations Implementing the Telephone

 7   Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are

 8   encouraged to purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
 9           22.     In other words, offers “that are part of an overall marketing campaign to sell property,
10   goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations Implementing the
11   Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
12           23.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it
13   obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing the Tel.
14   Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-
15   telemarketing and non-advertising calls”).
16           24.     Further, the FCC has issued rulings and clarified that consumers are entitled to the same
17   consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v. Simon
18   & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message falls within

19   the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978,

20   at *3 (N.D. Ill. Dec. 1, 2014) (defendant bears the burden of showing that it obtained plaintiff’s prior

21   express consent before sending him the text message) (emphasis added).

22           25.     As recently held by the United States Court of Appeals for the Ninth Circuit: “Unsolicited

23   telemarketing phone calls or text messages, by their nature, invade the privacy and disturb the solitude of

24   their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any additional harm beyond

25   the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS

26   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis

27   original)).

                                                CLASS ACTION COMPLAINT

                                                               5
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 6 of 15



 1                                                             FACTS

 2           26.     On or about June 8, 2019 and June 18, 2019, Defendant sent the following telemarketing

 3   text messages to Plaintiff’s cellular telephone number ending in 8178 (the “8178 Number”):

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16           27.     Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within the
17   time frame relevant to this action.
18           28.     Defendant’s text messages constitute telemarketing because they encouraged the future

19   purchase or investment in property, goods, or services, i.e., selling Plaintiff candy.

20           29.     The information contained in the text message advertises Defendant’s specials such as “20%

21   OFF 50—Flavor Gift Box,” which Defendant sends to promote its business.

22           30.     Defendant sent the subject texts from within this judicial district and, therefore, Defendant’s

23   violation of the TCPA occurred within this district. Upon information and belief, Defendant caused other

24   text messages to be sent to individuals residing within this judicial district.

25           31.     At no point in time did Plaintiff provide Defendant with his express written consent to be

26   contacted using an ATDS.

27

                                               CLASS ACTION COMPLAINT

                                                              6
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 7 of 15



 1           32.     Plaintiff is the subscriber and sole user of the 8178 Number and is financially responsible for

 2   phone service to the 8178 Number.

 3           33.     The impersonal and generic nature of Defendant’s text message demonstrates that

 4   Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-cv-2791-

 5   WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the

 6   generic, impersonal nature of the text message advertisements and the use of a short code, support an

 7   inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media Grp., Inc., 20 F. Supp.

 8   3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer text messages were sent using ATDS;
 9   use of a short code and volume of mass messaging alleged would be impractical without use of an ATDS);
10   Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it “plausible” that defendants
11   used an ATDS where messages were advertisements written in an impersonal manner and sent from short
12   code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG
13   NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass
14   messaging would be impracticable without use of an ATDS)).
15           34.     The text messages originated from telephone number 33233 a number which on information
16   and belief is owned and operated by Defendant.
17           35.     The number used by Defendant (33233) is known as a “short code,” a standard 5-digit code
18   that enables Defendant to send SMS text messages en masse, while deceiving recipients into believing that the

19   message was personalized and sent from a telephone number operated by an individual.

20           36.     Short codes work as follows: Private companies known as SMS gateway providers have

21   contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

22   providers send and receive SMS traffic to and from the mobile phone networks’ SMS centers, which are

23   responsible for relaying those messages to the intended mobile phone. This allows for the transmission of a

24   large number of SMS messages to and from a short code.

25           37.     Specifically, upon information and belief, Defendant utilized a combination of hardware and

26   software systems to send the text messages at issue in this case. The systems utilized by Defendant have the

27

                                              CLASS ACTION COMPLAINT

                                                            7
            Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 8 of 15



 1   capacity to store telephone numbers using a random or sequential generator, and to dial such numbers from

 2   a list without human intervention.

 3          38.     To send the text messages, Defendant used a messaging platform (the “Platform”) that

 4   permitted Defendant to transmit thousands of automated text messages without any human involvement.

 5          39.     The Platform has the capacity to store telephone numbers, which capacity was in fact

 6   utilized by Defendant.

 7          40.     The Platform has the capacity to generate sequential numbers, which capacity was in fact

 8   utilized by Defendant.
 9          41.     The Platform has the capacity to dial numbers in sequential order, which capacity was in fact
10   utilized by Defendant.
11          42.     The Platform has the capacity to dial numbers from a list of numbers, which capacity was in
12   fact utilized by Defendant.
13          43.     The Platform has the capacity to dial numbers without human intervention, which capacity
14   was in fact utilized by Defendant.
15          44.     The Platform has the capacity to schedule the time and date for future transmission of text
16   messages, which occurs without any human involvement.
17          45.     To transmit the messages at issue, the Platform automatically executed the following steps:
18                  a.        The Platform retrieved each telephone number from a list of numbers in the

19          sequential order the numbers were listed;

20                  b.        The Platform then generated each number in the sequential order listed and

21          combined each number with the content of Defendant’s message to create “packets” consisting of

22          one telephone number and the message content;

23                  c.        Each packet was then transmitted in the sequential order listed to an SMS

24          aggregator, which acts an intermediary between the Platform, mobile carriers (e.g. AT&T), and

25          consumers.

26                  d.        Upon receipt of each packet, the SMS aggregator transmitted each packet –

27          automatically and with no human intervention – to the respective mobile carrier for the telephone

                                              CLASS ACTION COMPLAINT

                                                            8
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 9 of 15



 1           number, again in the sequential order listed by Defendant. Each mobile carrier then sent the

 2           message to its customer’s mobile telephone.

 3           46.     The above execution of these instructions occurred seamlessly, with no human intervention,

 4   and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of text messages

 5   following the above steps in minutes, if not less.

 6           47.     Further, the Platform “throttles” the transmission of the text messages depending on

 7   feedback it receives from the mobile carrier networks. In other words, the Platform controls how quickly

 8   messages are transmitted depending on network congestion. The Platform performs this throttling function
 9   automatically and does not allow a human to control the function.
10           48.     The following graphic summarizes the above steps and demonstrates that the dialing of the
11   text messages at issue was done by the Platform automatically and without any human intervention:
12

13

14

15

16

17

18           49.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion of his

19   privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s text messages

20   also inconvenienced Plaintiff and caused disruption to his daily life.

21                                             CLASS ALLEGATIONS

22           PROPOSED CLASS

23           50.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of himself

24   and all others similarly situated.

25           51.     Plaintiff brings this case on behalf of a Class defined as follows:

26

27

                                              CLASS ACTION COMPLAINT

                                                             9
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 10 of 15


                           No Consent Class: All persons who from four years
 1                         prior to the filing of this action (1) were sent a text
 2                         message by or on behalf of Defendant, (2) using an
                           automatic telephone dialing system, (3) for the
 3                         purpose of soliciting Defendant’s goods and
                           services, and (4) for whom Defendant claims (a) it
 4                         did not obtain prior express written consent, or (b)
                           it obtained prior express written consent in the
 5                         same manner as Defendant claims it supposedly
                           obtained prior express written consent to call the
 6
                           Plaintiff.
 7           52.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not know
 8   the number of members in the Class but believes the Class members number in the several thousands, if not
 9   more.
10           NUMEROSITY
11           53.     Upon information and belief, Defendant has placed automated and/or prerecorded calls to
12   cellular telephone numbers belonging to thousands of consumers throughout the United States without
13   their prior express consent. The members of the Class, therefore, are believed to be so numerous that
14   joinder of all members is impracticable.
15           54.     The exact number and identities of the Class members are unknown at this time and can
16   only be ascertained through discovery. Identification of the Class members is a matter capable of ministerial
17   determination from Defendant’s call records.
18           COMMON QUESTIONS OF LAW AND FACT
19           55.     There are numerous questions of law and fact common to the Class which predominate over
20   any questions affecting only individual members of the Class. Among the questions of law and fact common
21   to the Class are:
22                   (1)    Whether Defendant made non-emergency calls to Plaintiff’s and Class members’
23                   cellular telephones using an ATDS;
24                   (2)    Whether Defendant can meet its burden of showing that it obtained prior express
25                   written consent to make such calls;
26                   (3)    Whether Defendant’s conduct was knowing and willful;
27

                                                CLASS ACTION COMPLAINT

                                                           10
            Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 11 of 15



 1                   (4)     Whether Defendant is liable for damages, and the amount of such damages; and

 2                   (5)     Whether Defendant should be enjoined from such conduct in the future.

 3           56.     The common questions in this case are capable of having common answers. If Plaintiff’s

 4   claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular telephone

 5   services is accurate, Plaintiff and the Class members will have identical claims capable of being efficiently

 6   adjudicated and administered in this case.

 7           TYPICALITY

 8           57.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based on the
 9   same factual and legal theories.
10           ADEQUACY
11           58.     Plaintiff is a representative who will fully and adequately assert and protect the interests of
12   the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative and will
13   fairly and adequately protect the interests of the Class.
14           59.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting complex
15   litigation and class actions, including involving violations of the TCPA. Plaintiff and his counsel are
16   committed to vigorously prosecuting this action on behalf of the other respective members of the Class and
17   have the financial resources to do so. Neither Plaintiff nor his counsel have any interests adverse to those of
18   the other members of the Class.
             PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
19

20           60.     A class action is superior to all other available methods for the fair and efficient adjudication
21   of this lawsuit, because individual litigation of the claims of all members of the Class is economically
22   unfeasible and procedurally impracticable. While the aggregate damages sustained by the Class are in the
23   millions of dollars, the individual damages incurred by each member of the Class resulting from Defendant’s
24   wrongful conduct are too small to warrant the expense of individual lawsuits. The likelihood of individual
25   Class members prosecuting their own separate claims is remote, and, even if every member of the Class
26

27

                                               CLASS ACTION COMPLAINT

                                                             11
              Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 12 of 15



 1   could afford individual litigation, the court system would be unduly burdened by individual litigation of such

 2   cases.

 3            61.     The prosecution of separate actions by members of the Class would create a risk of

 4   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

 5   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

 6   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

 7   members are not parties to such actions.
                                                           COUNT I
 8                                        Violations of the TCPA, 47 U.S.C. § 227(b)
 9                                          (On Behalf of Plaintiff and the Class)
              62.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.
10
              63.     It is a violation of the TCPA to make “any call (other than a call made for emergency
11
     purposes or made with the prior express consent of the called party) using any automatic telephone dialing
12
     system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §
13
     227(b)(1)(A)(iii).
14
              64.     Defendant – or third parties directed by Defendant – used equipment having the capacity to
15
     dial numbers without human intervention to make non-emergency telephone calls to the cellular telephones
16
     of Plaintiff and the other members of the Class defined above.
17
              65.     These calls were made without regard to whether or not Defendant had first obtained
18
     express permission from the called party to make such calls. In fact, Defendant did not have prior express
19
     consent to call the cell phones of Plaintiff and the other members of the putative Class when its calls were
20
     made.
21
              66.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic
22
     telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff and the
23
     other members of the putative Class without their prior express written consent.
24
              67.     Defendant knew that it did not have prior express consent to make these calls and knew or
25
     should have known that it was using equipment that constituted an automatic telephone dialing system. The
26
     violations were therefore willful or knowing.
27

                                                CLASS ACTION COMPLAINT

                                                              12
             Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 13 of 15



 1           68.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff and

 2   the other members of the putative Class were harmed and are each entitled to a minimum of $500.00 in

 3   damages for each violation. Plaintiff and the class are also entitled to an injunction against future calls. Id.

 4           69.     Because Defendant knew or should have known that Plaintiff and the other members of the

 5   putative Class had not given prior express consent to receive its automated text messages to their cellular

 6   telephones, the Court should treble the amount of statutory damages available to Plaintiff and the other

 7   members of the putative Class pursuant to § 227(b)(3) of the TCPA.

 8
                                                     COUNT II
 9                          Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
10                                      (On Behalf of Plaintiff and the Class)
             70.     Plaintiff re-alleges and incorporates paragraphs 1 through 61 as if fully set forth herein.
11
             71.     At all times relevant, Defendant knew or should have known that its conduct as alleged
12
     herein violated the TCPA.
13
             72.     Defendant knew that it did not have prior express consent to make these calls and knew or
14
     should have known that its conduct was a violation of the TCPA.
15
             73.     Because Defendant knew or should have known that Plaintiff and Class Members had not
16
     given prior express consent to receive its autodialed calls, the Court should treble the amount of statutory
17
     damages available to Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the
18
     TCPA.
19
             74.     As a result of Defendant’s violations, Plaintiff and the Class Members are entitled to an
20
     award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
21
     and 47 U.S.C. § 227(b)(3)(C).
22
                                                    PRAYER FOR RELIEF
23
             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following relief:
24
             a)      An order certifying this case as a class action on behalf of the Class as defined above, and
25
     appointing Plaintiff as the representative of the Class and his counsel as Class Counsel;
26
             b)      An award of actual and statutory damages;
27

                                               CLASS ACTION COMPLAINT

                                                             13
            Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 14 of 15



 1           c)      An order declaring that Defendant’s actions, as set out above, violate the TCPA;

 2           d)      A declaratory judgment that Defendant’s telephone calling equipment constitutes an

 3   automatic telephone dialing system under the TCPA;

 4           e)      An injunction requiring Defendant to cease all unsolicited text messaging activity, and to

 5   otherwise protect the interests of the Class;

 6           f)      An injunction prohibiting Defendant from using, or contracting the use of, an automatic

 7   telephone dialing system without obtaining, recipient’s consent to receive calls made with such equipment;

 8   and
 9           g)      Such further and other relief as the Court deems necessary.
10                                                    JURY DEMAND
11                   Plaintiff and Class Members hereby demand a trial by jury.
12

13           DATED: September 24, 2019                              TYCKO & ZAVAREEI, LLP
                                                                    /s/ Annick M. Persinger
14                                                                  Annick M. Persinger
15                                                                  1970 Broadway, Suite 1070
                                                                    Oakland, CA 94612
16                                                                  510-254-6808 (p)
                                                                    202-973-0950 (f)
17                                                                  apersinger@tzlegal.com
18                                                                  Hassan A. Zavareei
                                                                    Andrea R. Gold
19
                                                                    TYCKO & ZAVAREEI, LLP
20                                                                  1828 L Street NW, Suite 1000
                                                                    Washington, DC 20036
21                                                                  202-973-0900 (p)
                                                                    202-973-0950 (f)
22                                                                  hzavareei@tzlegal.com
                                                                    agold@tzlegal.com
23

24                                                                  Andrew J. Shamis, Esq.
                                                                    SHAMIS & GENTILE, P.A.
25                                                                  14 NE 1st Avenue, Suite 1205
                                                                    Miami, FL 33132
26                                                                  305-479-2299 (p)
                                                                    ashamis@shamisgentile.com
27

                                              CLASS ACTION COMPLAINT

                                                           14
     Case 2:19-cv-01935-JAM-DB Document 1 Filed 09/24/19 Page 15 of 15



 1                                            Scott Edelsberg, Esq.
 2                                            EDELSBERG LAW, PA
                                              19495 Biscayne Blvd #607
 3                                            Aventura, FL 33180
                                              305-975-3320 (p)
 4                                            scott@edelsberglaw.com
 5

 6                                            Counsel for Plaintiff and the Class

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                             CLASS ACTION COMPLAINT

                                       15
